The effect of the motion for rehearing is a contention that the trial court should have held and that we should now hold that as a matter of law appellant was induced by the District Attorney to make the confession introduced in evidence. We have again carefully examined the evidence upon that point as given by appellant himself, his father, Mr. Boyd, Mr. Cunningham and Miss Reddy. If any other witness testified on that issue we have failed to find it. Considering their testimony along with the recitals in the confession itself, the most that can be said for it is that it raised an issue of fact but fell far short of establishing it. The court properly submitted the question to the jury. This is all he could do with propriety under the record. We note that after appellant was released on bond he made a statement to George Levell, which amounted to a confession of his guilt.
The motion for rehearing is overruled.
Overruled.